Citation Nr: 1704253	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  07-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.  He had service in the Republic of Vietnam during the Vietnam era.  He also had service in the Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona, which denied service connection for chronic lumbosacral strain (claimed as lower back pain).  The Board previously considered the claim in March 2014 and August 2014, at which occasions it was remanded for additional development.


The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

The Veteran was afforded a VA examination dated in April 2014.  He was diagnosed with degenerative arthritis of the thoracic and lumbar spine.  The Veteran reported aching in the middle and lower back in approximately 1969 without injury.  The examiner noted that the Veteran was involved in motor vehicle accidents in the late 1990s and approximately 2000.  He was rear-ended both times.  The examiner, after reviewing the Veteran's claims file, stated that the diagnosed degenerative arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no evidence of thoracolumbar pain in service or within one year of separation.  However, in his rationale, the examiner did not discuss the Veteran's lay statements that, as a combat engineer in the Republic of Vietnam, he strained his back carrying heavy rucksacks (at least one hundred pounds) and fully loaded ten-clip bandoliers, that he lifted building materials and built bunkers, that he was exposed to explosions, and that he jumped from helicopters from ten to twelve feet while carrying a rucksack.  See Apr. 2010 Letter from Veteran; Mar. 2007 Decision Review Officer Hearing Transcript; July 2005 VA Form 21-4138.  In addition, the examiner's rationale did not consider the August 2005 statements from the Veteran and his mother indicating that, following service, he experienced back problems and saw a masseur, chiropractors, and a therapist for treatments.  Although an addendum was provided in July 2016 in which the examiner does review the Veteran's lay statements, the conclusions in that addendum only address whether the current joint disease could be related to the in-service muscular complaints, and not whether the current disability could otherwise be related to service, to include due to activities such as carrying heavy rucksacks and jumping from helicopters.
Therefore, clarification is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

On remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  Thereafter, the author of the prior addendum in July 2016 (or a comparably qualified examiner if that individual is unavailable) is asked to review the claims file to become familiar with the pertinent medical history and to prepare an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further tests or diagnostic studies are necessary prior to offering such opinions, they should be completed.  Then, the examiner is to provide an opinion on the following:

a.  Is the Veteran's disability of degenerative arthritis of the thoracic and lumbar spine, diagnosed by the VA examiner in April 2014 and confirmed in the July 2016 addendum, at least as likely as not related to active service?

b.  Are any other back disabilities shown in the record at any time during the claim period (i.e., July 2005 forward) at least as likely as not related to active service?

Consider all lay and medical evidence, including the Veteran's statements that, as a combat engineer in the Republic of Vietnam, he strained his back carrying heavy rucksacks (at least one hundred pounds) and fully loaded ten-clip bandoliers, that he lifted building materials and built bunkers, that he was exposed to explosions, and that he jumped from helicopters from ten to twelve feet while carrying a rucksack.  See Apr. 2010 Letter from Veteran; Mar. 2007 Decision Review Officer Hearing Transcript; July 2005 VA Form 21-4138.  In addition, consider the August 2005 statements by the Veteran and his mother that following service, he experienced back problems and saw a masseur, chiropractors, and a therapist for treatments.

Provide a comprehensive rationale for any conclusions.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  If the benefit sought remains denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.
	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

